MEMORANDUM **
Andrew W. Shalaby appeals the district court’s dismissal of his action against Ira Jacobowitz. We affirm.
(1) Shalaby first contends that the district court erred when it dismissed the declaratory relief action in which he sought to have California’s anti-SLAPP law1 declared unconstitutional. We agree with the district court that Jacobowitz is not a person who can be forced to defend this general assault on the anti-SLAPP law. See Arizonans for Official English v. Arizona, 520 U.S. 43, 64, 117 S.Ct. 1055, 1067, 137 L.Ed.2d 170 (1997); Pinhas v. Summit Health, Ltd., 894 F.2d 1024, 1034-35 (9th Cir.1989). The supposed dispute between Jacobowitz and Shalaby is purely hypothetical, academic and abstract (the latter might sue the former who, in turn, might seek to use the anti-SLAPP law against the latter). See Arizonans, 520 U.S. at 64, 117 S.Ct. at 1067; Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240-41, 57 S.Ct. 461, 464, 81 L.Ed. 617 (1937); see also Lujan v. Defenders of Wildlife, 504 U.S. 555, 575, 112 S.Ct. 2130, 2144, 119 L.Ed.2d 351 (1992); Diamond v. Charles, 476 U.S. 54, 61-62, 64-65, 106 S.Ct. 1697, 1703, 1704-05, 90 L.Ed.2d 48 (1986). The dismissal was proper.
(2) Shalaby also asserts that the district court erred when it dismissed his claim that Jacobowitz is a lawyer who gho*12stwrites pleadings for pro se litigants. As with his anti-SLAPP claim, Shalaby fails to plead an actual controversy with Jaeobowitz on this issue. There is no indication that Jacobowitz has ever helped a pro se litigant bring an action against Shalaby or, for that matter, that he ever will. Beyond that, Shalaby has not shown any authority for the proposition that there is (or could be) a federal constitutional right to be free from having to face a ghostwritten pleading. See Gomez v. Toledo, 446 U.S. 635, 640, 100 S.Ct. 1920, 1923, 64 L.Ed.2d 572 (1980) (holding that a plaintiff must allege deprivation of a federal constitutional right).
(3) Finally, Shalaby suggests (but does not expressly argue) that he should have been granted leave to amend. However, his motion to the district court did not spell out anything that corrected (or could correct) the complaint’s deficiencies. The district court did not err. See Caswell v. Calderon, 363 F.3d 832, 836, 837 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See Cal.Civ.Proc.Code § 425.16.